[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISIONS ON DEFENDANT'S MOTION TO DISMISS
The defendant board revoked the plaintiff's license to practice nursing, following a hearing, and pursuant to C.G.S. 20-99. The board's decision was rendered in May 1989 with a July 1989 effective date. Section 20-99 provides for an appeal from any such decision to this court in accordance Act (UAPA). However, the plaintiff did not appeal within the time prescribed by the UAPA. Instead, on August 2, 1990, long after the appeal period had expired, the plaintiff wrote to the board seeking reinstatement of her license and requesting a hearing. The plaintiff wrote again in October 1990 and again in February 1991. Each time, the board refused to reinstate the plaintiff's license or hold a hearing concerning her request. On April 9, 1991, the plaintiff initiated this appeal from the decision of the board refusing to reinstate her license. The defendant board moves to dismiss this appeal on the basis that there is no statutory or other legal authorization for it.
The right to appeal to this court from a decision of an administrative agency exists only by statute. Citizens Against Pollution Northwest, Inc. v. Connecticut Siting Council,217 Conn. 143, 152 (1991). In the absence of a statute which specifically authorizes an appeal, therefore, this court lacks jurisdiction to hear it. The plaintiff has pointed to no such authority in support of her right to appeal in this case, and the court concludes that none exists. The court notes, in particular, that this is not an appeal from the board's decision to revoke the plaintiff's license, which would have been appealable if timely pursued, but rather is an appeal from the board's subsequent refusal to reinstate that license.
Finally, the court has considered the plaintiff's contention that the board's refusal to hold a hearing constitutes a denial of due process. There is no merit to that argument.
For all of the above reasons, the defendant's motion to dismiss is granted.
MALONEY, J.